Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. ______________________

 sticky.io, Inc., a Delaware Corporation,

        Plaintiff,

 vs.

 Martingale Software, LLC, a Colorado
 Limited Liability Company, Jonathan
 Bischoff,     individually, Walter Long,
 individually, and Laura Wallace Turner,
 individually,

        Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL



       Plaintiff, sticky.io, for its Complaint against Defendants, Martingale Software, LLC,

Jonathan Bischoff, Walter Long, and Laura Wallace Turner, states and alleges as follows:

                                Parties, Jurisdiction, and Venue

       1.      sticky.io, Inc. (“sticky.io”) is a Delaware corporation having its principle place of

business located at 150 Spear Street, Suite 900, San Francisco California 94105. sticky.io was

formerly known as LimeLight.

       2.      Martingale Software, LLC (“Martingale Software”) is a Colorado Limited Liability

Company having its principle place of business located at 1999 Broadway, Ste. 1470, Denver,

Colorado.

       3.      Jonathan Bischoff is an individual, who is a resident of Colorado and Chief

Executive Officer of Martingale Software.
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 2 of 14




       4.      Walter Long is an individual, who is a resident of Colorado and employed by

Martingale Software.

       5.      Laura Wallace Turner is an individual, who is a resident of Colorado and Vice

President of Customer Success at Martingale Software.

       6.      Jurisdiction is proper in this court under 28 U.S.C. §1331 because this action arises

under the laws of the United States. Jurisdiction over state law claims is proper in this court under

28 U.S.C. § 1367 because they form part of the same case and controversy.

       7.      Venue is proper in this court because all Defendants are residents of Colorado.

                                       General Allegations

       8.      Bischoff and Long are both a former employee of a company called RevGuard,

LLC, which was shut down by the Federal Trade Commission for illegal and questionable business

practices. Ex. 1, Complaint, Federal Trade Commission v. RevMountain, LLC, United States

District Court, District of Nevada, Southern Division, Case No. 17-CV-02000-APG-GWF; Ex. 2,

(stipulated judgment).

       9.      Among other things, Bischoff, Long, and Turner are using Martingale Software to

surreptitiously infiltrate customer relationship management software (“CRM”) created by sticky.io

and others, to steal trade secrets and confidential information. The Defendants then use this

information to compete, unfairly, with sticky.io. Most egregiously, they have been abusing this

information to engage in a calculated pattern of consumer fraud.

       10.     sticky.io has invested substantial time, effort, and money to create and operate its

own CRM. This product has enabled thousands of ecommerce businesses to legitimately and

legally manage their backend operations on a unified ecommerce platform.




                                                 2
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 3 of 14




        11.     sticky.io provides its merchant clients with access to its CRM via licensing

agreements. Exhibit 3 attached hereto contains the general terms and conditions accepted by every

merchant using sticky.io’s CRM platform (“Partner Terms and Conditions”). Ex. 3, Partner Terms

and Conditions.

        12.     Importantly, sticky.io allows its users to access their own data for analytical

purposes. Partner Terms and Conditions at p.5 (¶13.b). This means that third parties who are given

permission by a legitimate user can also access that data to assist with analysis, subject to the terms

and conditions by which sticky.iousers have agreed to be bound.

        13.     The Defendants have gained access to sticky.io’s CRM by selling software called

“Analyzr” to these legitimate users. The users are required to provide their credentials to the

Defendants. Once inside sticky.io’s platform, using the credentials of sticky.io’s unsuspecting

users, the Defendants proceed to reverse engineer sticky.io’s CRM to learn how sticky.io’s systems

and methods have been deployed.

        14.     Specifically, the Defendants used sticky.io’s customer portal and user interface to

(1) identify how the services offered by sticky.io function; (2) reverse engineer sticky.io’s CRM

product; and (3) obtain information needed to understand and deploy sticky.io’s proprietary

methods for Martingale Software’s own benefit.

        15.     In other words, Analyzr is just a front for the Defendants to gain access to

sticky.io’s CRM, which includes confidential and proprietary trade secret information. This

information is then unfairly used to undermine the interests of trusting clientele and compete

directly with sticky.io.

        16.     The Defendants have a second software program called “M1.” The Defendants’

M1 software searches sticky.io’s CRM for existing orders looking for customers who have agreed



                                                  3
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 4 of 14




to a “free trial” of a product, but have not yet consented to an ongoing order for that product.

Ongoing orders are called subscriptions.

       17.     At the behest of MasterCard, Visa, and their sponsor banks, sticky.io has employed

safeguards, including “consent workflows,” to prevent unscrupulous operators, like the

Defendants, from engaging in illegal and questionable business practices.         Notwithstanding

sticky.io’s compliance with the requisite safeguards, Defendants have worked in concert to

undermine those protections.

       18.     To avoid sticky.io’s consent workflow safeguards, the Defendants engage in

“transaction laundering.” To do this they first put an existing “free trial” agreement with a

legitimate merchant on hold. They then create an entirely new order, using their unauthorized

access, and reroute it as a brand new subscription transaction over a new “mid.” This makes it

appear that there is consent to the new subscription, which the customer never actually agreed to.

       19.     To further avoid detection, the Defendants describe the product subscription

vaguely, such as “Martingale_Dynamic_Downsale (###).”

       20.     As a result of the deceptive and unfair practices engaged in by the Defendants, the

consumers who are victimized by the Defendants’ conduct cannot easily avoid the subscription

charges. Opting out of the subscription is made difficult to do, thereby allowing the Defendants to

maximize the potential income from their scheme.

       21.     When the consumer discovers that they have been signed up for a monthly

subscription by the Defendants, which is done using existing credit card and other personal

information from the consumer, the consumers report the transactions to the credit card companies.

The credit card companies then initiate a chargeback against the merchant involved.




                                                4
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 5 of 14




       22.      A high number of chargebacks is an indication that the charging entity is engaged

in fraud.

       23.      To avoid incurring high numbers of chargebacks for a single merchant, the

Defendants spread the load of unauthorized subscriptions across many merchant identification

numbers. This fraudulent misconduct makes it difficult to detect the deception.

       24.      Spreading the unauthorized subscriptions across many merchants is called “load

balancing.” Load balancing is prohibited by the Federal Trade Commission, the credit card

companies, their sponsor banks, and by sticky.io’s merchant agreements. Partner Terms and

Conditions at p.1.

       25.      sticky.io has identified over 1 million search requests within its platform seeking

information on free trial orders that did not result in consent to a subscription.

       26.      sticky.io has identified more than 1,000 new orders created using the Defendant’s

scheme.

       27.      Multiple usernames clearly created by and used by the Defendants to advance their

illegal and unconscionable scheme exist on sticky.io’s system. These include, without limitation:

             a. Martingale Software

             b. AnalyzrAPI

             c. MartingalAZ

             d. Martingale_apih

             e. Laura Turner

             f. lturner

             g. Jonathan Bishoff

             h. JonathanB



                                                  5
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 6 of 14




             i. giga_analyzer

             j. API_Martingale

             k. Analyzr-DA

             l. Analyzr-PosWeb

       28.      To further guard against unfair competition as well as the Defendants’ illegal and

questionable business practices, sticky.io requires all of its merchants to sign a licensing agreement

containing the Partner Terms and Conditions.

       29.      As part of the license agreement, merchants are required to agree to confidentiality

as well as non-competition and non-solicitation provisions before accessing sticky.io’s services.

       30.      More specifically, the merchants acknowledge that “sticky.io’s Confidential

Information includes, without limitation, the sticky.io Services, the software and information

related thereto, and the underlying software, hardware, and other technology used by sticky.io to

provide the sticky.io Services.” Partner Terms and Conditions at p.7 (¶16).

       31.      In addition, the merchants agree that they will not, “during the term of the

Agreement and for one year thereafter, … develop, offer, sell or distribute a competing service to

the sticky.io Service, nor will it solicit, employ, offer to employ, or otherwise engage as an

employee, independent contractor, or otherwise, any person who is or was an employee of the

Company at any time or in any manner induce or attempt to induce any employee of sticky.io to

terminate the employee’s employment with sticky.io.”

       32.      Of paramount importance, each merchant also “agrees that any of its

representatives, employees, or any person or entity acting on its behalf with respect to the provision

of or use of the Services, shall be bound by, and shall abide by, the Agreement.” Partner Terms

and Conditions at p.1.



                                                  6
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 7 of 14




        33.      The Defendants know or should know that they are subject to the licensing

agreements between sticky.io and sticky.io’s merchants.

        34.      Because of their conduct, the Defendants have breached agreements between

sticky.io and sticky.io’s merchants, putting sticky.io in a position adverse to its merchant clients.


                                   FIRST CLAIM FOR RELIEF

                Misappropriation of Trade Secrets in violation of 18 U.S.C. § 1836
                                    (against all Defendants)

        35.      sticky.io realleges the allegations contained in paragraphs 1 through 34 as though

fully set forth herein.

        36.      sticky.io’s CRM is a product or service used in and intended for use in interstate or

foreign commerce.

        37.      sticky.io’s CRM relies upon the use of sticky.io’s trade secrets, as defined by 18

U.S.C. §1839.       These trade secrets, include, without limitation, proprietary and superior

technology that separates and maintains a distinction between merchants and their competitors.

sticky.io provides for the most powerful transaction routing in the industry, so that large and small

merchants that own multiple companies can efficiently route and track transactions separately

between each merchant identification number.           This separation provides for accurate and

compliant transaction routing while at the same time allowing multi-business owners to track and

compare the performance of their business units.

        38.      sticky.io has taken reasonable measures to keep its trade secrets secure and

confidential by taking measures that include, without limitation:

              a. License agreements with sticky.io’s merchant clients that contain non-compete,

                 non-solicitation, and confidentiality provisions;



                                                   7
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 8 of 14




             b. The requirement of a username and password to access sticky.io’s CRM, which can

                only be obtained if a user agrees to sticky.io’s license terms and conditions;

             c. A requirement that anyone accessing sticky.io’s CRM on behalf of a client,

                including the Defendants, agree to sticky.io’s license terms and conditions;

       39.      sticky.io’s trade secrets derive independent economic value, actual or potential,

from not being generally known to, and not being readily ascertainable through proper means by,

another person who can obtain economic value from the disclosure or use of the information.

       40.      Martingale Software misappropriated sticky.io’s trade secrets in one or more of the

following ways:

             a. Martingale Software acquired trade secrets knowing or having reason to know that

                the trade secrets were acquired by improper means;

             b. Martingale Software used trade secrets without express or implied consent by using

                improper means to acquire knowledge of the trade secrets;

             c. At the time of disclosure or use, Martingale Software knew or had reason to know

                that the knowledge of the trade secret was derived from or through a person who

                had used improper means to acquire the trade secret;

             d. At the time of disclosure or use, Martingale Software knew or had reason to know

                that the knowledge of the trade secret was acquired under circumstances giving rise

                to a duty to maintain the secrecy of the trade secret or limit the use of the trade

                secret; and/or

             e. At the time of disclosure or use, Martingale Software knew or had reason to know

                that the knowledge of the trade secret was derived from or through a person who




                                                  8
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 9 of 14




                owed a duty to sticky.io to maintain the secrecy of the trade secret or limit the use

                of the trade secret.

        41.     Martingale Software’s misappropriation was done willfully and maliciously.

        42.     sticky.io was damaged by Martingale Software’s misappropriation of trade secrets.

        43.     sticky.io is entitled to injunctive relief to prevent any actual or threatened

misappropriation of its trade secrets by Martingale Software, including that affirmative actions

being taken to protect sticky.io’s trade secrets.

        44.     sticky.io has been forced to retain counsel and pay a reasonable fee to enforce its

trade secret rights.


                                 SECOND CLAIM FOR RELIEF

                       Tortious Interference With A Business Relationship
                                     (against all Defendants)

        45.     sticky.io realleges the allegations contained in paragraphs 1 through 44 as though

fully set forth herein.

        46.     The Defendants were, at all material times, aware of the license agreements

between sticky.io and sticky.io’s merchant clients.

        47.     The Defendants and sticky.io shared these merchant clients, which enabled the

Defendants to access sticky.io’s CRM product using the merchant’s identification and credentials.

        48.     The Defendants intended to cause the merchant clients to breach their license

agreements because they knew or should have known the merchant clients were bound to prevent

the Defendants from engaging in illegal, unfair, deceptive, and questionable business practices.




                                                    9
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 10 of 14




        49.     The Defendants, through their clandestine and improper actions, caused the

merchant clients to breach the licensing agreements or made it impossible for the merchant clients

to detect the Defendants’ conduct to stop it.

                                 THIRD CLAIM FOR RELIEF

                Violation of Computer Fraud and Abuse Act (18 U.S.C. § 1030)
                                  (against all Defendants)

        50.     sticky.io realleges the allegations contained in paragraphs 1 through 49 as though

fully set forth herein.

        51.     The Defendants intentionally accessed one or more computers, as defined by 18

U.S.C. §1030(e)(1), without authorization or in excess of their authorized access, and thereby

obtained information from a computer used in or affecting interstate or foreign commerce or

communication (“Protected Computer”).

        52.     The Defendants knowingly and with intent to defraud, accessed one or more

Protected Computers without authorization, or exceeded their authorized access, and by means of

such conduct furthered the intended fraud and obtained information having value.

        53.     sticky.io may maintain a private civil action against the Defendants because it

suffered damage or loss by reason of the Defendant’s violation of the Computer Fraud and Abuse

Act. 18 U.S.C. §1030(g).

        54.     sticky.io has suffered damages because of the Defendants unauthorized access of

sticky.io’s Protected Computers.

        55.     sticky.io is entitled to compensatory damages and injunctive relief as a result of

Defendant’s violation of the Computer Fraud and Abuse Act. 18 U.S.C. §1030(g).

                               FOURTH CLAIM FOR RELIEF

                             Unfair and Deceptive Trade Practices

                                                10
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 11 of 14




                              in violation of Colo. Rev. Stat. § 6-1-105
                                       (against all Defendants)

        56.     sticky.io realleges the allegations contained in paragraphs 1 through 55 as though

fully set forth herein.

        57.     The Defendants’ use of multiple usernames and merchant identifications to hide

their illegal and deceptive negative option marketing and transaction laundering scheme

constitutes an unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act

or practice.

        58.     The Defendants’ conduct in suspending a legitimate free trial offer and entering an

independent subscription for products using sticky.io’s CRM constitutes an unfair,

unconscionable, deceptive, deliberately misleading, false, or fraudulent act or practice.

        59.     The Defendants either knowingly or recklessly engaged in the foregoing conduct,

all of which constitutes an unfair, unconscionable, deceptive, deliberately misleading, false, or

fraudulent act or practice.

        60.     The Defendants actions constitute fraudulent, willful, knowing, or intentional

conduct that caused injury to sticky.io.

        61.     As a result of the Defendants actions, sticky.io suffered damages.

        62.     sticky.io has had to retain counsel and pay them a reasonable fee as a result of the

Defendant’s unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act or

practice.

                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for judgment as follows:




                                                 11
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 12 of 14




      A.        An Order providing injunctive relief preventing all actual or threatened

      misappropriation of trade secrets, including affirmative action to protect sticky.io’s trade

      secrets; and

      B.        An Order providing injunctive relief preventing all actual or threatened interference

      with sticky.io’s business relationships; and

      C.        An Order providing injunctive relief preventing access of sticky.io’s Protected

      Computers and returning or destroying all information acquired through such access; and

      D.        An Order awarding Plaintiff damages for actual loss caused by the misappropriation

      of trade secrets;

      E.        An Order awarding Plaintiff damages for actual loss caused by the interference with

      sticky.io’s business relationships;

      F.        An Order awarding Plaintiff damages for unjust enrichment caused by the

      misappropriation of trade secrets that is not addressed in the computation of damages for

      actual loss;

      G.        An Order awarding Plaintiff compensatory damages for losses caused by the

      Defendant’s access of sticky.io’s Protected Computers; and/or

      H.        In lieu of damages measured by any other methods, an Order awarding Plaintiff the

      damages caused by the misappropriation measured by imposition of liability for a

      reasonable royalty for the misappropriator's unauthorized disclosure or use of the trade

      secret;

      I.        An Order awarding Plaintiff the greater of:




                                                 12
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 13 of 14




               a.       The amount of actual damages sustained, including prejudgment interest of

                        either eight percent per year or at the rate provided in Colo. Rev. Stat. § 13–

                        21–101, whichever is greater, from the date the claim accrued; or

               b.       Five hundred dollars; or

               c.       Three times the amount of actual damages sustained because of the

                        Defendants’ bad faith conduct; and

       J.      the costs of the action together with reasonable attorneys’ fees as determined by the

               court;

       K.      Such other relief as the Court may deem just and proper.
                                           JURY DEMAND

       Plaintiff respectfully demands a jury trial on all appropriate issues pursuant to Rule 38(b)
of the Federal Rules of Civil Procedure.


       DATED: March 5, 2021

                                               RESPECTFULLY SUBMITTED,

                                               /s/ Michael Freimann
                                               Michael Freimann
                                               GREENSPOON MARDER LLP
                                               1401 Lawrence Street, Suite 1900
                                               Denver, CO 80202
                                               Telephone: 303.665.0860
                                               Email: michael.freimann@gmlaw.com

                                               Erin Mullen
                                               GREENSPOON MARDER LLP
                                               1401 Lawrence Street, Suite 1900
                                               Denver, CO 80202
                                               Telephone: 303.665.0860
                                               Email: erin.mullen@gmlaw.com




                                                   13
Case 1:21-cv-00664-STV Document 1 Filed 03/05/21 USDC Colorado Page 14 of 14




                                   s/_Howard D. DuBosar
                                   Howard D. DuBosar
                                   (Application is forthcoming)
                                   WEISS SEROTA HELFMAN
                                   COLE & BIERMAN, PL.
                                   1200 N. Federal Highway
                                   Suite 312
                                   Boca Raton, Florida 33432
                                   Telephone: (561) 835-2111
                                   Email: HDuBosar@wsh-law.com

                                   Eric P. Hockman
                                   (Application is forthcoming)
                                   WEISS SEROTA HELFMAN
                                   COLE & BIERMAN, PL.
                                   1200 N. Federal Highway
                                   Suite 312
                                   Boca Raton, Florida 33432
                                   Telephone: (561) 835-2111
                                   Email: EHockman@wsh-law.com


                                   Attorneys for Plaintiff sticky.io




                                     14
